Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.  Claim 1 is amended; claims 2, 4, 6-7, 15-16, 21-24 are cancelled.  Accordingly, claims 1, 3, 5, 8-14, 17-20 and 25-28 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claims 1, 3, 5, 8-14, 17-20, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the recitation “tan-delta at 750C of the composition is less than 1” in independent claim 1 does not find support .
Claims 3, 5, 8-14, 17-20, and 25-28 are subsumed by this rejection because of the dependence either directly or indirectly on independent claim 1.

Claim Rejections - 35 USC § 103

Claims 1, 3, 5, 8-14, 17-20, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2004/0081795 A1) in view of Knutson et al (US 2013/0060215 A1), Hoya et al (US 2010/0285325 A1), Matsuda et al (JP 2000-297265), and Godfrey (US 4,076,670).
It is noted that Matsuda et al is in Japanese and a copy of the machine translation was provided with the office action mailed 5/26/2016.  All line/paragraph citations in the rejection set forth below are to the machine translation.
Regarding claim 1, Wang et al disclose a hot melt adhesive, comprising in example 2 (see Table 2), a composition comprising 8% by weight of EOD01-06 (see paragraph 0100 - a copolymer of propylene and ethylene having melt flow rate of about 8 g/10 min. as determined by using ASTM method D-1238 and reads on propylene random copolymer and its amount in present claim 1), 46% by weight of HercotacTM 1148 (see paragraph 0109, 0061 - hydrocarbon resin having a softening point of 1000C and reads on the tackifying resin and its amount in present claim 1), Nyplast (i.e. a plasticizer), and 0.5% by weight of Irganox 1010 (see paragraph 0113 - hindered phenol type of antioxidant and reads on antioxidant and its amount in present claim 1).  The composition has a viscosity of 3090 cP at 3250C (i.e. about 1630C) which reads on viscosity in present claim 1.  The melt flow rate of polypropylene random copolymer is 1 to 500 g/10 min (paragraph 0023).  The plasticizer can be present in amounts of about 5 
Wang et al fail to disclose a composition comprising the olefin elastomer and crystallinity in relation to polypropylene random copolymer; polyolefin nucleating agent; linear low density polyethylene; and properties.
However, regarding olefin elastomer and crystallinity in relation to polypropylene random copolymer, Knutson et al teach hot melt adhesive composition comprising a copolymer of propylene (abstract).  Additional components in the hot melt composition include additional polymers in amounts of about 1 to about 20 wt% by weight.  In some embodiments, the one or more additional polymers are lower in crystalline content than the propylene copolymer under the same conditions (paragraph 0039) which reads on polypropylene random copolymer has a higher crystallinity than the olefin based elastomer in present claim 1.  Examples of additional polymers include polypropylene based elastomers (paragraph 0040).  These olefin elastomers are compatible with propylene copolymers useful in the hot melt adhesive composition of the invention and improve physical properties such as low temperature adhesive performance without sacrificing effective set time (paragraph 0041).  Therefore, in light of the teachings in Knutson et al, it would have been obvious to one skilled in art prior to the filing of present application, to include polypropylene based elastomer, of Knutson et al, having lower crystallinity than the polypropylene random copolymer in overlapping amounts, in the hot melt adhesive composition, of Wang et al, for above mentioned advantages.
Regarding polyolefin nucleating agent, Hoya et al teach propylene based polymer composition (title) that can be used as a hot melt adhesive (paragraph 0182).  To the propylene based composition may be added additives such as nucleating agents.  For the purpose of imparting transparency, a specific nucleating agent such as dibenzylidene sorbitol (i.e. reads on nucleating agent in present claim 1) may be added prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Hoya et al and case law, it would have been obvious to one skilled in art prior to the filing of present application to add dibenzylidene sorbitol based nucleating agents, of Hoya et al, to the hot-melt adhesive composition, of Wang et al, for above mentioned advantages.
Regarding linear low density polyethylene, Matsuda et al teach hot-melt adhesive composition comprising low density polyethylene (abstract).  There is no restriction in particular about the density and MFR of polyethylene (paragraph 0011).  The blending ratio of polyethylene is 5 to 50% by weight (i.e. overlaps with the amount of LLDPE in present claim 1).  If there is too much compounding amount of polyethylene, bond strength will be deteriorated and if it is too low, water resisting property will be deteriorated (paragraph 0012).  See examples wherein the polyethylene FS240A is used and has a density of 0.919 g/cm3 (paragraph 0021).  It is noted that FS240A is a LLDPE.  Additionally, Godfrey teaches hot melt adhesive composition comprising a blend of polyethylene, tackifier and polypropylene.  The adhesive compositions have a novel combination of high strength at elevated temperatures and pressures and resistance to creep (abstract).  The blend comprises low density polyethylene, tackifying resin and crystalline propylene copolymer (col. 1, lines 50-53).  The low density polyethylene is well known and has a melt index at 1900C of about 1 to about 50 and density of about 0.910 g/cm3 to about 0.94 g/cm3 (col. 2, lines 10-19).  Therefore, in light of the teachings in Matsuda et al and Godfrey, it would have been obvious to one skilled in art prior to the filing of present application to add linear low density polyethylene, of Matsuda in view of 
Regarding properties, given that compositional limitations are met by the disclosure in Wang et al combined with the teachings in Knutson et al, Hoya et al, Matsuda et al, and Godfrey, one skilled in art prior to the filing of present application would have a reasonable basis to expect the composition, of Wang et al in view of Knutson et al, Hoya et al, Matsuda et al, and Godfrey, to exhibit the presently claimed properties (i.e. tan-delta at 750C of less than 1).  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 3, see example 2 (see Table 2), of Wang et al, wherein the composition comprises 8% by weight of EOD01-06.
Regarding claim 5, Knutson et al teach that additional components in the hot melt composition include additional polymers in amounts of about 1 to about 20 wt% by weight (paragraph 0039).  Examples of additional polymers include polypropylene based elastomers (paragraph 0040).
Regarding claims 8-9, Hoya et al teach that nucleating agent such as dibenzylidene sorbitol may be added preferably in the range of 0.1 to 1 parts by weight (paragraph 0176).
Regarding claims 10-12, see example 2 of Wang et al, wherein HercotacTM 1148 is present in amount of 46% by weight (see paragraph 0109, 0061 - hydrocarbon resin having a softening point of 1000C).
Regarding claims 13-14, Wang et al teach that plasticizer can be present in amounts of about 5 to about 30% (paragraph 0062).
Regarding claim 17, Wang et al teach that semi-crystalline polymer can be obtained by homopolymerization or copolymerization of olefins having 2 to 20 carbon 
Regarding claim 18, Wang et al teach the composition may comprise waxes preferably in amounts of 0 to 20% by weight (paragraph 0063) and examples include paraffin wax (paragraph 0065).
Regarding claim 19, Wang et al teach that adhesive composition may be used in applications such as disposable nonwoven hygienic articles (abstract).
Regarding claim 20, Wang et al teach that additional components such as fillers, surfactants may be added (paragraph 0082).
Regarding claim 26, Wang et al in the general disclosure teach that examples of plasticizers include polybutenes (paragraph 0062).  It is noted that polyisobutylene is an isomer of polybutene.  Case law holds that structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers).  Therefore, in light of the teachings in general disclosure of Wang et al and case law, it would have been obvious to one skilled in art prior to the filing of present application to use an isomer of polybutene, such as polyisobutylene, as a plasticizer, in the adhesive composition, of Wang et al, absent evidence to the contrary.
Regarding claim 28, it is noted that hot-melt adhesive composition, of Wang et al, does not include ethylene-propylene rubbers.

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2004/0081795 A1) in view of Knutson et al (US 2013/0060215 A1), Hoya et al .
The discussion with respect to Wang et al, Knutson et al, Hoya et al, Matsuda et al, Godfrey in paragraph 5 above is incorporated here by reference.
Wang et al, Knutson et al, Hoya et al, Matsuda et al, and Godfrey are silent with respect to olefin based elastomer comprising metallocene-catalyzed propylene based elastomer.
However, Brant et al teach adhesive composition comprising syndiotactic rich polyolefin (paragraph 0002).  Polymer prepared using a metallocene catalyst is preferred, since the polymer prepared will have a narrow molecular weight distribution, uniform comonomer distribution, as compared with polymers produced using other catalyst.  Metallocene produced polypropylene may have better physical and mechanical properties and superior processability compared to other polypropylene (paragraph 0079).  The additives comprise an elastomer, such as polypropylene copolymer (paragraph 0181).  Preferred propylene copolymers having elastomeric properties include those prepared by polymerizing in the presence of metallocene catalyst and include ethylene as a comonomer (paragraph 0182).  The use of chiral metallocene catalyst to produce these propylene copolymers ensures that methyl group of the propylene predominantly have the same tacticity (paragraph 0183).  Therefore, in light of the teachings in Brant et al, it would have been obvious to one skilled in art prior to the filing of present application, to include the elastomer prepared using metallocene catalyst, in the hot-melt adhesive composition, of Wang et al, for above mentioned advantages.

Claims 1, 3, 5, 8-14, 17-20, and 25-28 are rejected under 35 U.S.C. 103 as being obvious over Czaplewski et al (WO 2014/014491 A1) in view of Hoya et al (US 2010/0285325 A1), Matsuda et al (JP 2000-297265) and Godfrey (US 4,076,670).
It is noted that Matsuda et al is in Japanese and a copy of the machine translation was provided with the office action mailed 5/26/2016.  All line/paragraph citations in the rejection set forth below are to the machine translation.
The applied reference of Czaplewski et al (WO 2014/014491 A1) has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Additionally, it is also applicable as prior art under 35 U.S.C. 102(a)(1).  Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 103 based on 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
Regarding claim 1, Czaplewski et al disclose a hot melt adhesive comprising 2.5 to about 30% by weight of polypropylene impact copolymer (i.e. reads on propylene copolymer and its amount in present claim 1), about 2.5 to about 30% by weight of olefin based elastomer (i.e. reads on olefin based elastomer and its amount in present claim 1), 10 to 70% by weight of tackifying resin having a softening point of at least about 800C and up to about 1400C (i.e. reads on tackifying resin and its amount in present claim 1), about 0 to 60% by weight of plasticizer (i.e. reads on plasticizer and its amount in present claim 1) and about 0.1 to about 5% by weight of stabilizer or anti-oxidant (abstract) which reads stabilizer/antioxidant and their amount in present claim 1.  The viscosity of composition is equal to or less than about 20,000 mPas at 1630C (paragraph 0023) which reads on viscosity in present claim 1.  See examples, wherein tan-delta is 0.2 (i.e. reads on tan-delta in present claim 1).  Polypropylene interpolymer is a polymer of propylene and ethylene.  Preferred impact copolymers have melt flow rates of between 10 and 250 g/10 min using ASTM D-1238 (paragraph 0033) which reads on the melt flow rate of polypropylene copolymer in present claim 1.  Polypropylene impact copolymers are properly formulated into a hot melt adhesive in combination with olefin elastomers with low crystallinity (paragraph 0009) which reads on polypropylene random copolymer has a higher crystallinity than the olefin based elastomer in present claim 1.
Czaplewski et al are silent with respect to polyolefin nucleating agent; and linear low density polyethylene.
However, regarding polyolefin nucleating agent, Hoya et al teach propylene based polymer composition (title) that can be used as a hot melt adhesive (paragraph 0182).  To the propylene based composition may be added additives such as nucleating agents.  For the purpose of imparting transparency, a specific nucleating agent such as dibenzylidene sorbitol (i.e. reads on nucleating agent in present claim 1) may be added preferably in the range of 0.1 to 1 parts by weight (paragraph 0176) which overlaps with prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Hoya et al and case law, it would have been obvious to one skilled in art prior to the filing of present application to add dibenzylidene sorbitol based nucleating agents, of Hoya et al, in overlapping amounts to the hot-melt adhesive composition, of Czaplewski et al, for above mentioned advantages.
Regarding linear low density polyethylene, Matsuda et al teach hot-melt adhesive composition comprising low density polyethylene (abstract).  There is no restriction in particular about the density and MFR of polyethylene (paragraph 0011).  The blending ratio of polyethylene is 5 to 50% by weight (i.e. overlaps with the amount of LLDPE in present claim 1).  If there is too much compounding amount of polyethylene, bond strength will be deteriorated and if it is too low, water resisting property will be deteriorated (paragraph 0012).  See examples wherein the polyethylene FS240A is used and has a density of 0.919 g/cm3 (paragraph 0021).  It is noted that FS240A is a LLDPE.  Additionally, Godfrey teaches hot melt adhesive composition comprising a blend of polyethylene, tackifier and polypropylene.  The adhesive compositions have a novel combination of high strength at elevated temperatures and pressures and resistance to creep (abstract).  The blend comprises low density polyethylene, tackifying resin and crystalline propylene copolymer (col. 1, lines 50-53).  The low density polyethylene is well known and has a melt index at 1900C of about 1 to about 50 and density of about 0.910 g/cm3 to about 0.94 g/cm3 (col. 2, lines 10-19).  Therefore, in light of the teachings in Matsuda et al and Godfrey, it would have been obvious to one skilled in art prior to the filing of present application to add linear low density polyethylene, of Matsuda in view of 
Regarding claim 3, Czaplewski et al teach a hot melt adhesive comprising 2.5 to about 30% by weight of polypropylene impact copolymer (abstract).
Regarding claim 5, Czaplewski et al teach a hot melt adhesive comprising 2.5 to about 30% by weight of olefin based elastomer (abstract).
Regarding claims 8-9, Hoya et al teach that nucleating agent such as dibenzylidene sorbitol may be added preferably in the range of 0.1 to 1 parts by weight (paragraph 0176).
Regarding claims 10-12, Czaplewski et al teach a hot melt adhesive comprising 10 to 70% by weight of tackifying resin having a softening point of at least about 800C and up to about 1400C (abstract).
Regarding claims 13-14, Czaplewski et al teach a hot melt adhesive comprising about 0 to 60% by weight of plasticizer (abstract).
Regarding claim 17, Czaplewski et al teach that the blend composition may comprise additional auxiliary polymers in amounts of about 1% to about 15% and include EVA, APAO, PE and PP.  The auxiliary polymer is different from polypropylene impact copolymer, olefin based elastomer and tackifying resin (paragraph 0024).
Regarding claim 18, Czaplewski et al teach that relatively small amounts (i.e. 0 to 20% by weight) of microcrystalline wax may be added (paragraph 0025).
Regarding claim 19, Czaplewski et al teach that a laminate comprising the adhesive may be used in variety of end products such as disposable diaper (paragraph 0029).
Regarding claim 20, Czaplewski et al teach that other additives such as surfactants and fillers may be included (paragraph 0048).  
Regarding claims 25 and 27, Czaplewski et al teach that most preferred polymers are metallocene polymerized propylene/ethylene elastomers (paragraph 0035).
Regarding claim 26, Czaplewski et al teach examples of plasticizers that include polyisobutylene (paragraph 0041) which reads on plasticizer in present claim 26.  
Regarding claim 28, it is noted that hot melt adhesive composition of Czaplewski et al does not require ethylene-propylene rubber.  

Response to Arguments

The rejections under 35 U;.S.C. 112(a) and 103 as set forth in paragraphs 5-10, of office action mailed 7/21/2020, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 9 below).

Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that (A) to satisfy the written description requirement, specification must describe the claimed invention in sufficient detail that one skilled in art can reasonably conclude the inventor has possession of the claimed invention.  Specifically, application states that example 1 containing NX8000 agent exhibits significantly improved set up as shown by higher crossover temperature and low tan δ.  The solidification process in example 1 is rapid and complete as temperatures are reduced below the crossover point as indicated by the low and consistent sub-unity tan δ values.  In formulations having tan δ values above 1, the solidification is incomplete.  0C of less than 1.  By doing so office failed to give any patentable weight to the tan δ value; (C) prior art of Matsuda et al and Godfrey fails to link the advantages to MFR within the certain range claimed.  Merely mentioning a property in reference does not alone cause that property to be obvious modification and some reason must be provided.
With respect to (A), tan δ values in exemplary embodiments are all around 0.2 at 750C, while the present claims recite “tan δ at 750C of the composition is less than 1”.  There is no support for tan δ values outside those in exemplary embodiment that encompass broad range of less than 1 being claimed.
With respect to (B), it is the office’s position that reasonable basis exists for the composition based on disclosure in Wang et al combined with the teachings in Knutson et al, Hoya et al, Matsuda et al, and Godfrey to exhibit the claimed tan δ at 750C of less than 1.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
With respect to (C), Godfrey et al teach that its composition is a blend of polyethylene, tackifying resin and polypropylene containing polymer and the properties are associated with this composition (abstract).  Primary reference of Wang et al comprises a polypropylene copolymer and a tackifying resin (i.e. two of the components in the blend of Godfrey).  Graham v. Deere analysis was done and Godfrey provided a motivation for combining a composition containing polypropylene copolymer and a tackifying resin (i.e. Wang et al) with polyethylene to provide the advantages.  The LLDPE of Godfrey has the presently claimed MFR and density.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764